DETAILED ACTION

Remarks
This Office Action is in response to the application 17/688669 filed on 7 March 2022.
Claims 1-6 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,378,251 B2.
Claim 1 of the examined application (Application No. 17/688669) is mapped to claim 1 of U.S. Patent No. 9,378,251 B2 in the following table:
Application No. 17/688669
U.S. Patent No. 9,378,251 B2
1.
An automated notes and categorization system comprising:
1.
A web-based automated notes and categorization system comprising:
a primary database, the primary database having raw performance assessment data;
an electronic database having raw performance assessment data associated with a plurality of entities that collectively form a competitive federation, wherein the raw performance assessment data is collected from one or more data sources;
wherein the primary database is operatively coupled to a computer program product having a computer-usable medium having a sequence of instructions which, when executed by a processor, causes said processor to execute an electronic process that analyzes and converts said raw performance data;
wherein the electronic database is operatively coupled to a computer program product having a computer-usable medium having a sequence of instructions which, when executed by a processor, causes said processor to execute an electronic process that analyzes and converts said raw performance data;
a processed database for storing the processed data operatively couple to the computer program product; and

said electronic process comprising:
said electronic process comprising:
data mining said performance assessment data to obtain summarized data;
datamining said performance assessment data for data relevant to a performance statistic and an associated contextual split for said performance statistic for each of the plurality of entities:

summarizing said data into said performance statistic and associated contextual split for each entity, wherein each performance statistic has a sample size, and further wherein the associated contextual split defines a subset of said performance statistic based on one or more parameters;
prioritizing said summarized data based on user-defined weight values for a plurality of classification categories; and
ranking each entity according to the summarized data associated with the associated performance statistic;

identifying a strength value for each performance statistic based on the ranking of the associated entity, the associated contextual split, and associated sample size; and
converting results of the prioritization into automated plain language notes.
generating a plain language note for the entity with the highest strength value, wherein the plain language note includes a textual Summary of the entity's performance statistic, contextual split, and ranking, wherein said plain language note is accessible to a plurality of users and servers over a public network.

	
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the examined application recites a method analogous to that of the U.S. Patent but in broader, more general language. Therefore, claim 1 of the examined application would have been obvious over the reference claim.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 recites the limitation “a processed database for storing the processed data…” (emphasis added). Prior to this, there is no recitation of “processed data.” Therefore, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this claim limitation will be interpreted as “a processed database for storing processed data…"
Claim 1 recites the limitation “a processed database for storing the processed data operatively couple to the computer program product…" (emphasis added). It appears that this is a typographical error and “…operatively coupled to the computer program product" was intended.
Claim 4 recites the limitation “include historical trend of said summarized data”. It appears that this is a typographical error and “include a historical trend of said summarized data” was intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhandari et al. (“Advanced Scout: Data Mining and Knowledge Discovery in NBA Data”; 1997; Kluwer Academic Publishers; Data Mining and Knowledge Discovery; Vol. 1, Issue 1; pp. 121-125; hereinafter referred to as Bhandari) in view of Feng et al. (U.S. Patent Application Publication No. 2012/0047219 A1, hereinafter referred to as Feng).
As to claim 1, Bhandari teaches an automated notes and categorization system comprising:
a primary database, the primary database having raw performance assessment data (see Bhandari pp. 121-122: raw data from NBA games is collected and stored on an electronic bulletin board);
wherein the primary database is operatively coupled to a computer program product having a computer-usable medium having a sequence of instructions which, when executed by a processor, causes said processor to execute an electronic process that analyzes and converts said raw performance data (see Bhandari p. 122: the electronic bulletin board is accessed by the Advanced Scout software program that is operable to perform data mining and analysis on the raw data stored in the electronic bulletin board);
a processed database for storing the processed data operatively couple to the computer program product (see Bhandari p. 122: a copy of the data in the electronic bulletin board is downloaded into the Advanced Scout software program and the data is transformed and reformatted); and
said electronic process comprising:
data mining said performance assessment data to obtain summarized data (see Bhandari p. 123: the Advanced Scout software program uses a data mining technique called Attribute Focusing which summarizes the data by eliminating all but the most interesting events);
converting results into automated plain language notes (see Bhandari p. 123: the results of data mining are presented to the user via automatically-generated text that describes patterns in the data).
Bhandari does not appear to explicitly disclose prioritizing said summarized data based on user-defined weight values for a plurality of classification categories.
However, Feng teaches prioritizing said summarized data based on user-defined weight values for a plurality of classification categories (see Feng paragraph 0027: a data mining system analyzes data and categorizes it according to one or more predefined topics; the topics are assigned a priority; Note: the assigned priorities as taught by Feng correspond to the user-defined weight values recited in Applicant’s claim).
The goal of a data mining application such as the Advanced Scout program disclosed in Bhandari is to guide a domain expert to discover useful knowledge from data. In doing so, it would be advantageous to allow the domain expert himself to define what’s “useful” to him or her. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Bhandari to include the teachings of Feng because the prioritization technique disclosed in Feng allows the user of the data mining program, i.e. the domain expert, to define the usefulness of various categories of the data, enabling the user to discover from the data knowledge that is useful to him or her.

As to claim 2, Bhandari as modified by Feng teaches further comprising a secondary database having user-generated (secondary) performance assessment data (see Bhandari p. 122: the raw data is supplemented by secondary information, i.e. play call information, provided by the coach of the NBA team).

As to claim 3, Bhandari as modified by Feng teaches wherein said process further comprises determining whether said summarized data is positive or negative to the classification category (see Feng paragraph 0026: the data mining system analyzes the data to detect user sentiment, i.e. whether the user is expressing a positive sentiment or a negative one).

As to claim 4, Bhandari as modified by Feng teaches wherein the automated plain language notes include historical trend of said summarized data (see Bhandari p. 123: the automatically-generated text description includes historical trend data, e.g. "...This is a different pattern than the norm which shows that: Cavaliers players missed 50.70% of their total field-goal-attempts…”).

As to claim 5, Bhandari as modified by Feng teaches wherein the historical trend is user-defined by beginning and end time periods (see Bhandari p. 124: the user is able to examine the patterns by issuing queries that specify user-defined time periods, e.g. “Derek Harper as point guard”).

As to claim 6, Bhandari as modified by Feng teaches wherein the process is further configured to post the automated plain language notes to one or more third party social media networks (see Feng paragraph 0032: the data mining system posts results to social media websites).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to categorizing and presenting performance assessment data utilizing data mining techniques.
a.	Solieman, Osama K. "Data mining in sports: A research overview." Dept. of Management Information Systems (2006).
Teaches data mining tools for sports data analysis (see chapter 3, pp. 40-51).
b.	Beetz, Michael, Bernhard Kirchlechner, and Martin Lames. "Computerized real-time analysis of football games." IEEE pervasive computing 4.3 (2005): 33-39.
Teaches utilizing data mining techniques to analyze player and team actions and performances in a soccer (international football) game (see pp. 36-38 Figs. 1-2).
c.	UmaMaheswari, P., and M. Rajaram. "A novel approach for mining association rules on sports data using principal component analysis: For cricket match perspective." 2009 IEEE International Advance Computing Conference. IEEE, 2009. pp. 1074-1080.
Teaches applying association rule mining (see pp. 1075-1076, section B. “Association Rule Mining”) to analyze performance of individual cricket players (see p. 1078, section A: “Individual player performance analysis”) and infer generic knowledge for devising a coaching strategy (see p. 1078, section B: “Generic Knowledge Generation”).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163